Citation Nr: 0030377
Decision Date: 11/21/00	Archive Date: 12/28/00

DOCKET NO. 99-14 638               DATE NOV 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUES

1. Entitlement to an increased rating for the service connected
residuals of a fracture of the right tibia with patellofemoral
arthritis, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for the service connected
disorder of the right wrist, currently evaluated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Boston, Massachusetts that
denied the veteran's claim for an increased rating for his service
connected residuals of a fracture of the right tibia with
patellofemoral arthritis, and his service connected right wrist
disorder, characterized as residuals of a "fracture" and laceration
of the right wrist. A notice of disagreement was received in March
1999. A statement of the case was issued in March 1999. A
substantive appeal was received from the veteran in July 1999.

REMAND

The veteran and his representative contend that an increased rating
is warranted for the veteran's service connected residuals of a
fracture of the right tibia with patellofemoral arthritis, and the
service connected residuals of a right wrist injury. Medical
records reflect that the veteran is right handed.

A review of the record reflects that service connection at a
noncompensable level was granted for both of the service connected
disabilities by a rating action of June 1965. The rating for
residuals of a fracture of the right tibia with patellofemoral
arthritis was based on service medical records (SMRS) which
indicate that the veteran suffered a small chip fracture of the
upper lateral right tibia in November 1952 while playing football,
and that the same incident caused swelling and tenderness over the
medial aspect of the joint at the attachment of the medial
collateral ligament. The rating for the "scar, right wrist" (as it
was then characterized) was based on service medical records which
indicate that the veteran lacerated his right wrist in March 1952
while opening a window, and sustained an injury to his flexor
tendons. While a flexion plaster forearm splint was applied and
worn for 3 weeks, the service medical records do not reflect that
the veteran

2 -

sustained a fracture to the right wrist in service. In fact the
veteran himself has never claimed that he fractured the right wrist
in service.

The Board notes that service medical records are also significant
because they show that in November 1952, the veteran reported a
history of a broken right thumb in 1947 and a broken 4th right
finger in 1950. These injuries reported by the veteran occurred
prior to service, and any residuals of these injuries are not
service connected.

In the report of a VA examination of November 1993, the examiner
indicated that the veteran sustained a fracture of the wrist in
service; residuals of fracture of the right wrist and mild sensory
deficit of the ulnar aspect of the right hand were diagnosed. The
basis for the examiner's statement relating to the fracture is not
known, since it is wholly unsupported by the service medical
records. The examination report does not reflect that the examiner
reviewed the claims folder. Nevertheless, in January 1994 the RO
recharacterized the wrist injury as a "fracture."

X-rays of the right wrist dated November 1998 demonstrate no
evidence of acute fracture or dislocation, though there was minimal
deformity of the first metacarpal that the examiner thought might
be related to prior trauma. (A deformity at that site would be
consistent with injuries that the veteran reported he incurred
prior to service.) Upon examination in November 1998, the veteran's
right wrist was found to be tender, swollen, and deformed. However,
the examiner did not indicate which of the veteran's symptoms he
felt were due to the veteran's service connected wrist laceration,
with tendon repair, or which were due to injuries the veteran
sustained outside of service. These matters must be resolved prior
to appellate review.

Upon examination in November 1998, the veteran's right knee was
found to be swollen, deformed, and tender medially, with a normal
range of motion. X-rays found that the veteran had degenerative
disease of the knee. The service representative has argued that
this examination was inadequate because the examiner failed to
assess the functional loss due to pain, if any. The Board agrees.

3 -

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S.
Court of Appeals for Veterans Claims (Court) expounded on the
necessary evidence required for a full evaluation of orthopedic
disabilities. In this case, the Court held that ratings based on
limitation of motion do not subsume 38 C.F.R. 4.40 or 38 C.F.R.
4.45. It was also held that the provisions of 38 C.F.R. 4.14
(avoidance of pyramiding) do not forbid consideration of a higher
rating based on greater limitation of motion due to pain on use,
including during flare-ups.

The guidance provided by the Court in DeLuca must be followed in
adjudicating this claim as a rating under the Diagnostic Codes
governing limitation of motion of the left knee. However, in that
regard, the Board notes that the provisions of 38 C.F.R. 4.40 and
38 C.F.R. 4.45 should only be considered in conjunction with the
Diagnostic Codes predicated on limitation of motion. Johnson v.
Brown, 9 Vet. App. 7 (1996).

At this point, the Board is of the opinion that a VA examination
should be undertaken, so that the veteran's disabilities may be
properly evaluated. The purpose of the examination requested in
this remand is to obtain information or evidence (or both) which
may be dispositive of the appeal. Therefore, the veteran is hereby
placed on notice that pursuant to 38 C.F.R. 3.655 (2000) failure to
cooperate by attending the requested VA examination may result in
an adverse determination.

38 C.F.R. 3.655 (1999) Failure to report for Department of Veterans
Affairs examination.

(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the

- 4 -

claimant, death of an immediate family member, etc. For purposes of
this section, the terms examination and reexamination include
periods of hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase. When a
claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in conjunction with any other original claim, a reopened
claim for a benefit which was previously disallowed, or a claim for
increase, the claim shall be denied. 38 C.F.R. 3.655 (2000).

Moreover, the Board notes that recently enacted legislation, the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (to be codified at 38 U.S.C. 5100, et seq.),
substantially revised certain statutory provisions regarding the
assistance that VA must provide to claimants for VA benefits and
the notice that VA must provide to claimants as to the type of
evidence that is necessary to substantiate his claim.

As such, this case is REMANDED for the following development:

1. The RO should ask the veteran to provide any information
regarding any evidence of current or past treatment for his
fracture of the right tibia with patellofemoral arthritis, and his
right wrist disorder, that has not already been made part of the
record, and should assist him in obtaining such evidence following
the procedures set forth in 38 C.F.R. 3.159 (2000). The RO should
make an effort to ensure that all relevant records of VA treatment
have

- 5 -

been obtained for review. The veteran should be given the requisite
opportunity to respond to the RO's communications, and any
additional evidence received should be associated with the claims
folder.

2. The RO then should schedule the veteran for a VA orthopedic
examination to determine the nature and extent of his service
connected disabilities. All indicated studies should be performed.
It is essential that the claimsfile should be made available to the
examiner prior to the examination, and the examiner should
thoroughly review the claimsfile. The examiner should then offer an
opinion, with respect to the veteran's right wrist disability, as
to which of the wrist symptoms resulted from the laceration, with
tendon repair, that the veteran incurred in service (as opposed to
any injuries he received outside of service). The examiner should
also be asked to determine whether the right knee or wrist exhibit
weakened movement, excess fatigability, or incoordination
attributable to the service-connected disability; and, if feasible,
these determinations should be expressed in terms of the degree of
additional range of motion loss due to any weakened movement,
excess fatigability, or incoordination. The examiner should be
asked to express an opinion on whether pain could significantly
limit functional ability during flare-ups or when the knee or wrist
is used repeatedly, and, if feasible, this should be portrayed in
terms of the degree of additional range of motion loss due to pain
on use or during flare-ups.

3. All aspects of the Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (to be

6 -

codified at 38 U.S.C. 5100, et seq.) should reviewed and applied,
as appropriate.

4. Thereafter, the RO should re-adjudicate the claims for
entitlement to increased ratings for the residuals of a fracture of
the right tibia with patellofemoral arthritis, and the residuals of
a right wrist injury Consideration should be given to, among other
things, the Court's guidance in DeLuca. With regard to the right
wrist disorder, the RO should carefully review the record and
determine whether corrective action is necessary to properly
reflect the true nature of the service-connected disability. In the
event the veteran fails to report for scheduled VA examination,
action should be taken in accordance with the provisions of 38
C.F.R. 3.655 (2000).

5. If any action taken is adverse to the veteran, he and his
representative should be furnished a supplemental statement of the
case and a citation and discussion of the applicable laws and
regulations, and be given the requisite opportunity to respond
prior to return of the case to the Board.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

7 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Nancy R. Robin 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).


- 8 -


